Citation Nr: 0406718	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-08 136	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to VA outpatient dental treatment, including 
service connection of tooth number 9, and eligibility to 
Class I and Class II entitlement.  





ATTORNEY FOR THE BOARD

C. Crowley, Counsel





INTRODUCTION

The veteran has certified active duty service from January 
1959 to January 1962.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the RO.  


FINDINGS OF FACT

1.  The veteran has been notified to submit any and all 
information pertaining to her dental claim, or to put VA on 
notice of any such evidence; VA has obtained all relevant, 
adequately identified evidence; and all evidence necessary 
for the equitable disposition of the veteran's claims has 
been developed.

2.  The veteran had active duty service, i.e., not active 
duty training or inactive duty training (ADT or IDT), from 
January 1959 to January 1962.  

3.  The veteran is not a POW, does not have a service-
connected disability rated at a schedular 100 percent, and is 
not in receipt of a total disability rating due to individual 
unemployability (TDIU).  

4.  The veteran does not have dental combat wounds or dental 
service trauma.  

5.  The veteran is not service-connected for any disability, 
and is not admitted to a VA facility, or otherwise entitled 
to benefits under Chapter 17 of Title 38 United States Code 
(hereinafter "Chapter 17").  

6.  The veteran is not receiving VA rehabilitation 
counseling.  

7.  There is no substance loss of the body of the maxilla or 
mandible.  

8.  Although the veteran served 180 days honorably, there is 
no dental condition shown at discharge, and she did not apply 
for treatment within one year of discharge.   



CONCLUSION OF LAW

The claim for eligibility to VA outpatient dental treatment, 
including service connection of tooth number 9, and 
eligibility to Class I and Class II entitlement, is denied as 
a matter of law.  38 U.S.C.A. §§ 1712; 38 C.F.R. §§ 3.381, 
17.161 (a), (b), (c), (d), (e), (g), (h), (i) and (j); 
VAOGCPREC 5-97 (Jan. 22, 1997); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that she is entitled to VA outpatient 
dental treatment because she was not a reservist, and 149 
days of active duty in the Regular Air Force equates to 181 
days of service for "someone else."  She also avers that 
her in-service dental treatment is, in and of itself, dental 
trauma.  Additionally, she claims that because she had 
surgery during her active service, service connection for 
outpatient dental treatment is ipso facto established, 
regardless of VA law and regulation pertaining to dental 
treatment eligibility.  Compare 38 C.F.R. § 3.303 with 
38 C.F.R. §§ 17.161 and 3.381.  

The first issue the Board must address concerns whether the 
notice provided to the veteran was adequate, under the 
current state of VA law and regulation, and whether VA's 
other duties were met in this case.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) appeared to hold, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  

Although only after the January 9, 2003 rating decision (RD) 
was promulgated did the RO provide VCAA notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by her, what information and 
evidence will be obtained by VA, and the need for the veteran 
to submit any evidence in her possession that pertains to the 
claim, the Board determines that this was not prejudicial to 
the veteran under the facts and circumstances of the instant 
case.  This is because the veteran was specifically notified, 
later in January 2003, of all of the above requirements, and 
her claim was again reviewed, in March 2003, by a Decision 
Review Officer (DRO).  This de novo DRO review process was 
explained to the veteran in another January 23, 2003 letter, 
wherein she was told that if she elected the new DRO process, 
a new decision would replace the RD, in lieu of the SOC 
provided in the traditional appeals process.  Because her 
claim was again reviewed by the RO after the VCAA notice, and 
a DRO decision rendered, there was effectively no "adverse 
determination hurdle" to overcome in the instant case.  

However, the Board also notes that because the VCAA notice in 
this case was not provided to the veteran prior to the 
initial RO RD denying the claim, the timing of the notice 
does not comply with the strict interpretation of the VCAA 
requirements crafted in Pelegrini.  While the Court did not 
address whether, and, if so, how, VA can possibly cure such a 
timing defect, it did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini opined, on the one hand, that the 
failure to provide the notice until after a veteran has 
already received an initial unfavorable RD, i.e., a denial of 
the claim, would largely nullify the purpose of the notice 
and, as such, prejudice the veteran by forcing him to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, 17 Vet. App. 412.  On the other hand, the Court 
intimated that VA could demonstrate that the lack of a pre-RD 
notice was not prejudicial to the veteran.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two views on prejudice, Pelegrini has left 
open the possibility of a non-prejudicial error exception to 
the failure to issue a pre-RD VCAA notice.  To find otherwise 
would require the Board to remand every case for the purpose 
of having the RO provide a pre-initial adjudication notice.  
The only way the RO could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the NOD and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the timing test expressed 
in Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a), all questions in a matter 
which under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of VA 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. 412 (2004).  
Similarly, a claimant is not compelled under 38 U.S.C.A. 
§ 5108 to proffer new and material evidence simply because an 
RO decision is appealed to the Board.  Rather, it is only 
after a decision of either the RO or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

In this case, the veteran nonetheless submitted private 
dental records reflecting post-service treatment, when she 
initially filed her claim.  Thus, not only was the veteran 
aware of what information and evidence was needed to 
substantiate her claim, as well as what information and 
evidence must be submitted by her, and the need for her to 
submit any evidence in her possession that pertains to the 
claim, she did, in fact, submit her own private medical 
evidence.  This was done in conjunction with the filing of 
her claim.  Any perceived error was therefore harmless.  

This is because if she were aware of any information 
pertinent to her claim, she would have contacted VA again, 
particularly after receipt of the VCAA notice and DRO process 
letter.  The veteran has shown she was well aware of the 
information and evidence needed to establish her claim, and 
of what she was responsible for providing, in this case.  She 
is not disputing the facts, but rather the law in the instant 
case.  

Thus, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notices 
the RO sent to her also show that the veteran was informed of 
the evidence considered, the law and regulations pertinent to 
her appeal, and what action VA has taken on her claim.  Thus, 
the veteran in this case has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

Additionally, with respect to the content of the notice 
required, the RO specifically notified the veteran, in the 
January 2003 VCAA letter, that she should either provide 
sufficient information to conduct a search for, or submit any 
evidence or information that supported her claim.  See 
generally, § 3.159(b)(1).  Thus, in this case, the Board 
finds that the veteran was fully notified of the need to give 
to VA any evidence pertaining to her claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  


II.  Dental treatment

Historically, VA phased out the amount of dental treatment it 
was able to provide to veterans, beginning in approximately 
the 1950s.  Initially, the regulations changed to provide for 
one year of VA dental treatment.  Currently, there are 
various "classes" of VA dental treatment eligibility, which 
each provide a different standard of care.  

Veterans entitled to "any needed dental treatment" include 
"Class II(c)" veterans:  POWs interned 90 days or more, see 
38 C.F.R. § 17.161(e); and "Class IV" veterans:  veterans 
rated at 100 percent or in receipt of TDIU.  38 C.F.R. 
§ 17.161(h).  The veteran fits neither of these categories.  

Veterans with certain service-connected, but noncompensable 
dental conditions are entitled to dental care that is deemed 
"reasonably necessary" for the purposes of "correction" of 
the service-connected disability.  "Class II(a)" veterans 
are veterans who are suffering from combat wounds or service 
trauma, see 38 C.F.R. § 17.161(c); and "Class II(b)" 
veterans are POWs interned for less than 90 days.  38 C.F.R. 
§ 17.161(d).  They both fall within this standard of care.  
In the instant case, POW status is neither claimed nor shown, 
nor are combat wounds shown. 

Although the veteran alleges her in-service dental root canal 
surgery was trauma, or traumatic, dental treatment does not 
constitute "service trauma" within the meaning of VA law 
and regulation.  The veteran must have sustained a combat 
wound or other service trauma to be entitled to service 
connection for a tooth.  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 3.381(b).  For the purposes of determining whether a 
veteran has Class II(a) eligibility, the term "service 
trauma" does not include the intended effects of treatment 
provided during the veteran's military service.  VAOGCPREC 5-
97 (Jan. 22, 1997).  Thus, none of her in-service treatment 
qualifies as dental trauma or entitles her to Class II(a) 
treatment.  

Certain veterans are also entitled to "medically necessary" 
dental treatment.  This category includes "Class III" 
veterans, those who have a nonservice-connected dental 
condition that is having a "direct and material detrimental 
effect" on their service connected condition, see 38 C.F.R. 
§ 17.161(g); and "Class VI" veterans, that is, veterans who 
are scheduled for admission in a VA facility, or who are 
otherwise receiving care and services under Chapter 17, and 
who have a dental condition which is clinically determined to 
be complicating the condition for which they are in receipt 
of Chapter 17 services.  38 C.F.R. § 17.161(j).  The evidence 
does not show that the veteran meets these criteria, and she 
has made no such claims.  She is not currently service-
connected for a condition, and she is not shown to be 
hospitalized by VA.   

Veterans participating in a rehabilitation program under 
program under Chapter 31 may be authorized such dental 
services as are "professionally determined necessary" for 
any of the reasons enumerated in section 17.47(g).  38 C.F.R. 
§ 17.161(i).  However, it is also not shown that the veteran 
is under such a program.  

The veteran essentially claims that she has current dental 
problems that are due to unnecessary treatment performed 
during her service, and that service connection for any 
dental treatment should therefore be established.  She is 
seeking treatment analogous to that provided to veterans with 
Class I entitlement.  

"Class I" veterans may be authorized "any dental 
treatment" indicated as "reasonably necessary" to 
"maintain oral health and masticatory function."  Class I 
veterans are those that have a service-connected compensable 
dental disability or condition.  Additionally, there is no 
time limitation for making application for treatment and no 
restriction as to the number of repeat episodes of treatment.  
38 C.F.R. § 17.161(a).  

However, the Board must point out that compensable dental 
disabilities are limited by VA law and regulation.  VA's 
Rating Schedule distinguishes between "replaceable missing 
teeth" or periodontal disease and teeth lost as a result of 
"loss of substance of body of maxilla or mandible."  
Simington v. West, 11 Vet. App. 41 (1998).  The former may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment, but the loss of teeth as described in the 
latter provision is rated, in accordance with the diagnostic 
code, when their loss is service-connected.  See 38 C.F.R. 
§ 4.150, diagnostic codes 9900 to 9916.  Thus, it is these 
latter compensable, service-connected conditions involving 
disorders of the maxilla or mandible that warrant Class I 
entitlement.  There is no evidence showing that Class I 
entitlement is warranted in this case.  

The veteran's service medical records reveal that she 
reported not having at that time or ever having had severe 
tooth or gum trouble in December 1958.  Her December 1958 
enlistment examination, however, reveals that the dental 
examination was "N/A."  She was first seen for acute 
pulpitis on May 19, 1959, and a pulpectomy was performed, 134 
days after entrance.  Root canal treatment was next performed 
from May 20, to June 2, 1959.  This treatment was completed 
within the first 180 days of the veteran's active service.  
See 38 C.F.R. § 3.381 (treatment occurring after 180 days 
establishes noncompensable service-connection in some 
instances).  Again, there is no evidence of maxilla or 
mandible impairment so that Class I entitlement is warranted.  

The remaining issue is whether there is any class of dental 
treatment eligibility that would provide the veteran any form 
of VA dental treatment.  The only remaining eligibility class 
under 38 C.F.R. § 17.161 is general "Class II" eligibility 
(not Class II a, b, or c).  This standard of care currently 
allows only for one-time restorative treatment.  

Specific rules apply to determining VA treatment eligibility 
depending on the date of the veteran's discharge, 38 C.F.R. 
§ 17.161(b)(2)(i) (discharges prior to October 1, 1981), and, 
in many cases, the type of service.  38 C.F.R. § 17.162(c) 
(one time Class II treatment without rating action not 
available to former service members who entire tour consisted 
of ADT or IDT), 38 C.F.R. § 17.161(b)(1)(i)(A) (Class II 90 
day service requirement for veterans who served on active 
duty during Persian Gulf War, versus 180 service requirement 
for others).  

The veteran was discharged in January 1962, she has active 
duty service certified by the service department, and she did 
serve for more than 180 days.  Thus, she meets some 
preliminary qualifications for Class II eligibility; that is, 
her character of service and length of service fall within 
the group of veterans who qualify for one-time restorative 
treatment eligibility.  

However, the Board must also determine whether the veteran 
has met the timing requirements provided at 38 C.F.R. 
§ 17.161(b)(2)(i).

Veterans discharged before October 1, 1981, must meet four 
additional criteria to be entitled to Class II eligibility:  
(1) the dental condition or disability must be shown to have 
been in existence at the time of discharge or release from 
active service; (2) the veteran must have been discharged or 
released under conditions other than dishonorable from a 
period of active military, naval or air service of not less 
than 180 days; (3) application for treatment must be made 
within one year after discharge or release; and (4) VA dental 
examination must be completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(b)(2)(i).  These provisions are 
somewhat relaxed from current law, which provides that a 
veteran must now file their dental claim within 90 days of 
discharge, and that no treatment will be authorized if the 
veteran was provided a dental examination prior to discharge.  
See 38 C.F.R. § 17.161 (b)(1)(i).  

In this case, the veteran filed her claim in November 2002, 
40 years after her active service.  Thus, she does not meet 
the criteria for timely filing her claim under VA law and 
regulation for dental treatment eligibility.  

The Board is mindful of the Court of Appeals for Veterans 
Claims holding in Mays v. Brown, 5 Vet. App. 302 (1993), 
which found that a veteran who is to be released from service 
shall be given a written explanation of the eligibility 
requirements for VA outpatient dental treatment pursuant to 
38 U.S.C.A. § 1712(b)(2); that the explanation shall be 
signed by the service member, or shall include a 
certification that the member refused to sign; and that if 
there is no certification of record, the time limit is not 
considered to have begun.  Mays, 5 Vet. App. at 306.  
However, Mays is inapplicable to cases where the service 
member was discharged prior to October 1, 1981.  Woodson v. 
Brown, 8 Vet. App. 352, 355 (1995) (linchpin of [Mays], 
§ 1712(b)(2), not passed until 1981, and did not become 
effective until October 1, 1981; where appellant discharged 
in 1954, service department had no duty to notify him about 
applicable time limit), affirmed in part, dismissed in part 
by 87 F.3d 1304 (1996).  

Thus, these Class II service department notification criteria 
also do not apply in the instant case.  Although she claims 
that service connection is warranted because she was treated 
during her active duty service, which was not ADT or IDT, and 
essentially disagrees with VA law and regulation pertaining 
to dental coverage, see 38 C.F.R. § 3.381, the Board has 
considered all applicable law and regulation, and she 
unfortunately does not meet the criteria currently governing 
VA dental outpatient treatment eligibility.  

That is, even assuming she met the criteria for one of the 
classes eligible for treatment, she does not have a dental 
disability falling within the purview of 38 C.F.R. § 3.381.  
She did not have a tooth filled or extracted, on or after her 
180th day of service.  38 C.F.R. § 3.381.  This appears to be 
the basis of her argument concerning her type and length of 
service.  However, as indicated above, notwithstanding these 
considerations, because VA dental treatment is now extremely 
limited, she does not even fall under one of the categories 
of eligible veterans qualified for limited dental treatment.  
Therefore, her claim must be denied. 



ORDER

Entitlement to VA outpatient dental treatment, including 
service connection of tooth number 9, and eligibility to 
Class I and Class II entitlement, is denied.  




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



